DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-14 in the reply filed on 12/22/2020 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5-6 recite “an edge region exposed by the first electrode and the second electrode”.  It is not clear what the edge region is intended to be a region of.  This issue renders the claim indefinite.  For the purposes of examination, the examiner will interpret the limitation as “an edge region of the ferroelectric layer exposed by the first electrode and the second electrode”.
Note that dependent claims necessarily inherit any indefiniteness from the claims on which they depend.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by KIM (US 20020196653).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, KIM discloses a ferroelectric memory cell, comprising: 
a first electrode (bottom electrode 101, see fig 17, para 31); 
a second electrode (top electrode 109, see fig 17, para 31); and 
a ferroelectric layer (ferroelectric layer 103, see fig 17, para 31) disposed between the first electrode and the second electrode, 
wherein an edge region exposed by the first electrode and the second electrode (side edges of ferroelectric 103, see fig 17) is covered by at least one of a healing layer (side surfaces of 103 are covered by layer 105 which is similar to 83 and can be AlO, see fig 17 and 5, para 26 and 31) or a block layer  (side surfaces of 103 are covered by layer 107 which is similar to 85 and can be SiN, see fig 17 and 5, para 29 and 31).
Regarding claim 7, as best as the examiner is able to ascertain the claimed invention, KIM discloses the ferroelectric memory cell of claim 2, wherein the edge region of the ferroelectric layer further comprises a recessed portion (the edge of 103 is recessed from the edge of 109, see fig 17) 
Regarding claim 10, KIM discloses a ferroelectric memory cell, comprising: 
a first electrode (bottom electrode 101, see fig 17, para 31); 
a second electrode (top electrode 109, see fig 17, para 31); and 
a ferroelectric layer (ferroelectric layer 103, see fig 17, para 31) disposed between the first electrode and the second electrode and comprising an edge region exposed by the first electrode and the second electrode (side edges of 103 not in direct contact with 101 or 109, see fig 17), 
wherein the edge region comprises a recessed portion (the edge of 103 is recessed from the edge of 109, see fig 17) that is covered by at least one of a healing layer (side surfaces of 103 are covered by layer 105 which is similar to 83 and can be AlO, see fig 17 and 5, para 26 and 31) or a block layer  (side surfaces of 103 are covered by layer 107 which is similar to 85 and can be SiN, see fig 17 and 5, para 29 and 31).
Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by SASHIDA (US 20150221657).
Regarding claim 1, as best as the examiner is able to ascertain the claimed invention, KIM discloses a ferroelectric memory cell, comprising: 
a first electrode (fig 3B, 246, para 35); 
a second electrode (fig 3, 248, para 35); and 
a ferroelectric layer (layer247 includes ferroelectric layer 434/435, see fig 3 and 4, para 39) disposed between the first electrode and the second electrode, 
wherein an edge region exposed by the first electrode and the second electrode (side edges of 247, see fig 3) is covered by at least one of a healing layer (AlO film 251, see fig 3, para 59) or a block layer (AlO layer 252, see fig 3, para 59).
claim 2, as best as the examiner is able to ascertain the claimed invention, KIM discloses the ferroelectric memory cell of claim 1, wherein:
 the healing layer comprises at least one of HfOx, ZrOx, AlOx, HfZrOx, HfSiOx, or TiAlOx, and has a thickness of about 5 A to about 500 A ((251 can be AlO with a thickness of 50A, see para 59); and 
the block layer comprises at least one of silicon nitride, silicon oxynitride, or aluminum oxide, and has a thickness of about 15 A to about 500 A (252 can be AlO with a thickness of 300A, see para 59).
Regarding claim 3, as best as the examiner is able to ascertain the claimed invention, KIM discloses the ferroelectric memory cell of claim 2, wherein the healing layer covers the edge region and the block layer covers the healing layer (251 covers 247 and 252 covers 251, see fig 3B).
Regarding claim 4, as best as the examiner is able to ascertain the claimed invention, KIM discloses the ferroelectric memory cell of claim 2, wherein the healing layer is doped with at least one of Hf, Zr. Ti, Al, Si, V, O (251 is AlO, and therefore contains oxygen, see para 59), II, Nb, Ta, Y, gadolinium (Gd), or La.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASHIDA (US 20150221657) in view of WATANABE (US 5481490).
Regarding claim 5, as best as the examiner is able to ascertain the claimed invention, SASHIDA discloses the ferroelectric memory cell of claim 2.

WATANABE discloses a device, wherein the edge region comprises an edge doped portion (the ferroelectric layer 11 can have an edge region with a concentration gradient of Ta, see fig 2, para 12-13) covered by the at least one of a healing layer (11 has edges covered by 21 which can be an SiN layer, see fig 2, para 30) or a block layer.
SASHIDA and WATANABE are analogous art because they both are directed towards ferroelectric capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASHIDA with the concentration gradient of WATANABE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASHIDA with the concentration gradient of WATANABE in order to prevent the ferroelectric from being pulled off (see WATANABE para 13).
Regarding claim 6, as best as the examiner is able to ascertain the claimed invention, SASHIDA discloses the ferroelectric memory cell of claim 5.
SASHIDA fails to explicitly disclose a device, wherein the edge doped portion comprises at least one of hafnium (1), zirconium (Zr), titanium (Ti), aluminum (Al), silicon (Si), hydrogen (H), oxygen (O),vanadium (V), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La), and extends along a concentration gradient from the exposed surface of the ferroelectric layer into a depth in the ferroelectric layer, the depth being in a range of about 5 A to about 10 nm.
WATANABE discloses a device, wherein the edge doped portion comprises at least one of hafnium (1), zirconium (Zr), titanium (Ti), aluminum (Al), silicon (Si), hydrogen (H), oxygen (O),vanadium (V), niobium (Nb), tantalum (Ta) (the ferroelectric film 11 can have a concentration gradient of Ta in the depth direction wherein it has a thickness of 200nm, see fig 2, para 20 and 12-13), yttrium (Y), or 
SASHIDA and WATANABE are analogous art because they both are directed towards ferroelectric capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASHIDA with the concentration gradient of WATANABE because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASHIDA with the concentration gradient of WATANABE in order to prevent the ferroelectric from being pulled off (see WATANABE para 13).
Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over SASHIDA (US 20150221657) in view of SUN (US 20150072441).
Regarding claim 8, as best as the examiner is able to ascertain the claimed invention, SASHIDA discloses the ferroelectric memory cell of claim 1, wherein:
the ferroelectric layer comprises at least one of aluminum (Al), hafnium (Hf), zirconium (Zr) (434 can be PZT, see para 55), oxygen (O), or titanium (Ti).
SASHIDA fails to explicitly disclose a device wherein the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx), titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx), tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx).
SUN discloses a device wherein the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx) (334 and 336 can both comprise TiAlN, see fig 3G, para 27-28) , titanium carbon nitride (TiCNx), 
SASHIDA and SUN are analogous art because they both are directed towards ferroelectric capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of SASHIDA with the electrode material of SUN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of SASHIDA with the electrode material of SUN in order to reduce or eliminate leakage in the ferroelectric capacitors due to conductive residue deposited on sidewalls of the ferroelectric capacitors (see SUN para 47).
Regarding claim 9, as best as the examiner is able to ascertain the claimed invention, SASHIDA and SUN disclose the ferroelectric memory cell of claim 8.
SASHIDA further discloses a device, wherein the ferroelectric layer is doped with at least one of Hf, Zr, Ti, Al, silicon (Si), hydrogen (H), O (434 can be PZT which contains oxygen, see para 55), vanadium (V), niobium (Nb), tantalum (Ta), yttrium (Y), or lanthanum (La).
Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20020196653) in view of SASHIDA (US 20150221657).
Regarding claim 11, KIM discloses the ferroelectric memory cell of claim 10.
KIM fails to explicitly disclose a device, wherein: 
the healing layer comprises at least one of HfOX, ZrOx, AlOx, HfZrOx, HfSiOX, or TiAlOx, and has a thickness of about 5 A to about 500 A; and 
the block layer comprises at least one of silicon nitride, silicon oxynitride, or aluminum oxide, and has a thickness of about 15 A to about 500 A.

 the healing layer comprises at least one of HfOx, ZrOx, AlOx, HfZrOx, HfSiOx, or TiAlOx, and has a thickness of about 5 A to about 500 A ((251 can be AlO with a thickness of 50A, see para 59); and 
the block layer comprises at least one of silicon nitride, silicon oxynitride. or aluminum oxide, and has a thickness of about 15 A to about 500 A (252 can be AlO with a thickness of 300A, see para 59).
KIM and SASHIDA are analogous art because they both are directed towards ferroelectric capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the layer thicknesses of SASHIDA because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the layer thicknesses of SASHIDA in order to suppress in-process degradation (see SASHIDA para 29).
Regarding claim 12, KIM and SASHIDA discloses the ferroelectric memory cell of claim 11.
KIM further discloses a device, wherein the healing layer covers the edge region and the block layer covers the healing layer (105 covers 103 and 107 covers 105, see fig 17).
Regarding claim 13, KIM and SASHIDA discloses the ferroelectric memory cell of claim 11.
KIM further discloses a device, wherein the healing layer is doped with at least one of Hf, Zr, Ti, Al, Si, V, O (105 can be AlO, which contains oxygen, see para 26 and 31), H, Nb, Ta, Y, gadolinium (Gd), or La.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 20020196653) in view of SUN (US 20150072441).
Regarding claim 14, KIM discloses the ferroelectric memory cell of claim 1, wherein:
the ferroelectric layer comprises at least one of aluminum (Al), hafnium (Hf), zirconium (Zr) (ferroelectric layer 103 is similar to 79 which can be PZT, see para 26), oxygen (O), or titanium (Ti), and is 
KIM fails to explicitly disclose a device wherein the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx), titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx), tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx).
SUN discloses a device wherein the first electrode and the second electrode each comprises at least one of titanium nitride (TiN), titanium silicon nitride (TiSiNx), titanium aluminum nitride (TiAlNx) (334 and 336 can both comprise TiAlN, see fig 3G, para 27-28) , titanium carbon nitride (TiCNx), tantalum nitride (TaNx), tantalum silicon nitride (TaSiNx), tantalum aluminum nitride (TaAlNx), tungsten nitride (WNx), tungsten silicide (WSix), tungsten carbide (WCNx), ruthenium (Ru), or ruthenium oxide (RuOx).
KIM and SUN are analogous art because they both are directed towards ferroelectric capacitor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify the device of KIM with the electrode material of SUN because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of KIM with the electrode material of SUN in order to reduce or eliminate leakage in the ferroelectric capacitors due to conductive residue deposited on sidewalls of the ferroelectric capacitors (see SUN para 47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227.  The examiner can normally be reached on 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONAS T BEARDSLEY/
Examiner, Art Unit 2811 

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811